FILED
                            NOT FOR PUBLICATION                             SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50377

               Plaintiff - Appellee,             D.C. No. 3:13-cr-02792-BEN

 v.
                                                 MEMORANDUM*
RAUL PRECIADO-OVALLES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Raul Preciado-Ovalles appeals from the district court’s judgment and

challenges the 70-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Preciado-Ovalles contends that the district court relied on improper factors

to deny his request for a minor role adjustment under U.S.S.G. § 3B1.2(b). We

review de novo the district court’s interpretation of the Guidelines and for clear

error its factual determination that a defendant is not a minor participant. See

United States v. Rodriguez-Castro, 641 F.3d 1189, 1192 (9th Cir. 2011). The

record reflects that the district court understood and applied the correct legal

standard, properly considered the totality of the circumstances, and did not rely on

improper factors in denying the adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(A),

(C); United States v. Hurtado, 760 F.3d 1065, 1068-69 (9th Cir. 2014), cert.

denied, 135 S. Ct. 1467 (2015). The record further supports the court’s conclusion

that Preciado-Ovalles failed to carry his burden of establishing that he was entitled

to the adjustment. See Rodriguez-Castro, 641 F.3d at 1193.

      Preciado-Ovalles next contends that the district court procedurally erred by

imposing a pre-determined sentence and by failing to explain the sentence

adequately. These contentions are not supported by the record.

      Lastly, Preciado-Ovalles contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing the

sentence, which is 38 months below the bottom of the Guidelines range. See Gall

v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                            2                                      14-50377